BLD-244                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1372
                                      ___________

                         In re: GORDON FORSTER LAWSON,
                                          Appellant

                            GORDON FORSTER LAWSON

                                             v.

           DANIEL J. GALLAGHER; SOUTH FORK MORTGAGE CORP.;
            FISHERMAN’S HARBOR LLC; DENISE GALLAGHER; and
                           LAURA G. GALLAGHER
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1:18-cv-17459)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2), or for
     Possible Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     July 25, 2019
               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                             (Opinion filed: August 5, 2019)
                                      __________

                                        OPINION *
                                       __________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       The debtor here, Gordon Forster Lawson, wanted appellate review of an order of

the Bankruptcy Court granting a creditor relief from the Bankruptcy Code’s automatic

stay provision (11 U.S.C. § 362(a)). The District Court, however, dismissed Lawson’s

pro se bankruptcy appeal at the outset, because he failed to timely file the set of

documents required by Fed. R. Bankr. P. 8009(a)(1)(A): “a designation of the items to be

included in the record on appeal and a statement of the issues to be presented.” See Fed.

R. Bankr. P. 8009(a)(1)(B)(i) (providing that documents described in Rule 8009(a)(1)(A)

must be filed with bankruptcy court clerk within 14 days after appellant’s notice of

appeal becomes effective).

       Lawson’s motion to reinstate his bankruptcy appeal—which was filed five days

after dismissal and purported to attach the documents required by Fed. R. Bankr. P.

8009(a)(1)(A)—was denied by the District Court. This appeal followed.

       We have jurisdiction under 28 U.S.C. § 158(d)(1). Lawson’s motion to reinstate

his bankruptcy appeal after it was dismissed was, in essence, a motion for reconsideration

under the Federal Rules of Civil Procedure; his timely appeal of the District Court’s order

denying that motion brings up the underlying dismissal order for review. See Fed. R.

App. P. 4(a)(4)(A); McAlister v. Sentry Ins. Co., 958 F.2d 550, 552-53 (3d Cir. 1992).

That review is for abuse of discretion. See Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d

Cir. 1992).

       As a general matter, district courts are permitted to dismiss bankruptcy appeals

when appellants fail to comply with Rule 8009(a)(1). See Fed. R. Bank. P. 8003(a)(2); In

                                              2
re Truong, 513 F.3d 91, 93 n.2 (3d Cir. 2008) (per curiam); see also In re One2One

Commc’ns, LLC, 805 F.3d 428, 449 (3d Cir. 2015) (Krause, J., concurring). But “[n]ot

every failure to follow procedural rules mandates dismissal of the appeal.” In re Comer,

716 F.2d 168, 177 (3d Cir. 1983). 1 And “we have repeatedly stated our preference that

cases be disposed of on the merits whenever practicable.” Hritz v. Woma Corp., 732 F.2d

1178, 1181 (3d Cir. 1984).

       Here, the District Court did not identify on the record why dismissal, and not some

lesser sanction, was appropriate in this particular case. It should have done so. See

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (setting forth a

variety of factors for district courts to consider before dismissing a complaint); cf.

Jewelcor Inc. v. Asia Commercial Co., 11 F.3d 394, 397 (3d Cir. 1993) (“We review a

dismissal for failure to prosecute only for an abuse of discretion, but the district court

must have considered less severe sanctions.”). 2 For while the District Court had the


1
 In Comer, we affirmed the district court’s refusal to dismiss a bankruptcy appeal by
certain creditors, notwithstanding their failure to “seasonably file the designation of the
contents of the record and a statement of issues,” upon “finding no prejudice to debtors or
bad faith on the part of the creditors.” 716 F.2d at 177.
2
  The District Court also did not provide Lawson with (a) notice that it was considering
dismissal, and (b) an opportunity to respond. See In re Harris, 464 F.3d 263, 265 (2d Cir.
2006) (Sotomayor, J.) (holding that district court abused its discretion when it dismissed
debtor’s appeal, for failure to file a complete designation of the record on appeal, in part
because district court did not first give debtor notice and an opportunity to respond); cf.
In re Bluestein & Co., 68 F.3d 1022, 1025 (7th Cir. 1995) (recognizing that “where a
plaintiff brings an action pro se, and so is particularly in need of the court’s patience and
instruction, this court has consistently held that a district court must give explicit warning
prior to dismissing the case for want of prosecution”). We acknowledge that, one day
before dismissal of Lawson’s bankruptcy appeal, the Deputy Clerk of the Bankruptcy
Court filed with the District Court a certification of Rule 8009(a)(1) non-compliance,
                                              3
power to dismiss Lawson’s appeal as a result of his failure to comply with Fed. R. Bankr.

P. 8009(a)(1), and while imposition of such a sanction must be accorded “great deference

by this Court,” Mindek, 964 F.2d at 1373, the lack of a stated rationale for choosing that

sanction ultimately inhibits our ability to exercise abuse-of-discretion review. Under

these circumstances, we are constrained to return this case to the District Court. See

generally Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74-76 (3d Cir. 1987). 3

       Accordingly, for the reasons given above, we will vacate the District Court’s

judgment, see 3d Cir. L.A.R. 27.4 (2011); 3d Cir. I.O.P. 10.6 (2018), and remand for the

District Court to address in a reasoned opinion what sanction, if any, is an appropriate

response to Lawson’s failure to comply with Fed. R. Bankr. P. 8009(a)(1).




with a proposed order of dismissal attached thereto. The Deputy Clerk’s certification,
however, did not invite a response from Lawson, and it is not a fair substitute for notice
from the District Court that it was considering dismissal.
3
 Given our disposition, it is unnecessary to separately address whether the District Court
abused its discretion in denying Lawson’s motion to reinstate the appeal.
                                             4